 



Exhibit 10.40
Amendment Number 2 to
Master Agreement Number 750-03610-2002
AMENDMENT NUMBER TWO TO
MASTER TELESERVICES AGREEMENT
THIS AMENDMENT Number Two (the “Amendment”) effective as of March 1, 2005 is
made and entered into by and between APAC Customer Services, Inc., an Illinois
corporation, with offices at Six Parkway North, Deerfield, Illinois 60015
(“Company”) and Cellco Partnership d/b/a Verizon Wireless, a Delaware general
partnership, having an office and principal place of business at 180 Washington
Valley Road, Bedminster, New Jersey 07921 on behalf of itself and for the
benefit of its Affiliates (“Verizon Wireless”).

A.  
THIS AMENDMENT IS AN INTEGRAL PART OF THE AGREEMENT. THE TERMS USED HEREIN WHICH
ARE DEFINED OR SPECIFIED IN THE AGREEMENT SHALL HAVE THE MEANINGS SET FORTH IN
THE AGREEMENT. IF THERE ARE ANY INCONSISTENCIES BETWEEN THE PROVISIONS OF THIS
AMENDMENT AND THE PROVISIONS OF THE AGREEMENT, THE PROVISIONS OF THIS AMENDMENT
SHALL CONTROL.
  B.  
RENEWAL OF AGREEMENT. The Renewal Term is effective as of the 1st day of
March 2005 and shall continue in effect through February 28, 2006 unless
terminated pursuant to the Agreement.
  C.  
AMENDMENT OF AGREEMENT. The following provisions amend the Agreement.
Capitalized terms not otherwise defined in this Amendment and used in this
section shall have the meanings ascribed thereto in the Agreement.

  1.  
Exhibit E is hereby deleted and restated as set forth in the Attached Exhibit E.

D.  
EFFECT OF AMENDMENT. Except as amended hereby, the Agreement shall continue in
full force and effect.

This Amendment is hereby executed as of the date first written above.

                     
 
  CELLCO PARTNERSHIP           APAC CUSTOMER SERVICES, INC.    
 
  d/b/a VERIZON WIRELESS                
 
                   
By:
  /s/ L. C. McAdam       By:   /s/ James McClenahan    
 
                   

  Name: L. C. McADAM         Name: James McClenahan    

  Title: EVP/COO         Title: Senior Vice President Operations    

  Date: 2/1/08         Date: 1/11/05    
 
                   
 
          By:   /s/ Marc Tanenberg    
 
                   
 
            Name: Marc Tanenberg    
 
            Title: Senior Vice President and Chief Financial Officer    
 
                   
 
            Date: 1/11/05    

Cellco Partnership d/b/a Verizon Wireless — Proprietary and Confidential.
iManage #: 118299v2
eCounsel #: 750-02049-2004

 

1